DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-14 and 21-26 remain pending, and are rejected.
Claims 15-20 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 6/9/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:
Applicant’s arguments filed on 6/9/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are directed to the dynamically generated and interactive graphical user interface for a mobile application, such as by merging feeds of subscription transactions conducted by other users with the service provider and providing a selectable element to initiate a signup process for transactions that have been determined to be of interest to the user. Comparisons are also made to Claim 1 of Example 42 in that the claims enable a mobile application to provide a dynamic user interface flow that presents information and interactive elements based on transactions conducted by other users and the user’s previous interactions to enable the user to make real-time decisions with respect to which services to subscribe. Further arguments are made that the instant claims integrate the abstract idea into a practical application of providing an electronic user interface that presents transaction feeds of different users and recommendation services based on the transaction feeds.
Examiner respectfully disagrees. The instant claims do not provide a change or improvement any computer functionality. Providing a selectable element for items that are determined to be of interest to a user does not integrate the abstract idea into a practical application, but merely provides a general link to a technological environment so that the display of items and initiating a signup can be performed on a computing device. The selectable element is essentially a button or link and is basic computer functionality. The claims do not reflect an improvement in computer functionality or in any other technical field, require the use of a particular machine, or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims are very much directed to the determination of items to recommend based on transactions of other users and the user activity, which is commercial activity. Furthermore, the problem as discussed in the specification paragraph [0002] of the sign-up process leading to customer frustration and a lower conversion rate describes a commercial problem. 
This is also in contrast to Example 42, which came down to the nature of the technical problem/solution. The disclosure of Example 42 discusses the problem of multiple users entering data in non-uniform formats, and the solution was not directed to any of the elements described under certain methods of organizing human activity, but provided improvements to data systems so remote users can share information in real time in a standardized format regardless of the format in which information was input by the user. In the instant claims, the claims do not affect such a system of data transfer, but determine recommendations using user interactions and transactions of other users, similar to such recommendation methods as determining an item to a user because users who viewed item A also viewed item B. The instant claims only present two feeds in one with a link to sign-up to items determined to fit the user’s interest so the user can sign-up for various subscriptions more efficiently. 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 21-26  are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more. 

Step 1:
Claims 1-7 and 25-26 are directed to a system, which is an apparatus. Claims 8-14 are directed to a non-transitory machine-readable medium, which is an article of manufacture. Claims 21-24 are directed to a method, which is a process. Therefore, claims 1-14 and 21-26 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of determining services recommendations to a user based on transaction feeds of a group of users:
identifying user information corresponding to a user of a user device;
monitoring transaction activities conducted by users of a service provider platform;
generating, based on the monitoring, a first transaction feed representing a first set of transactions conducted by one or more first users of the service provider platform with a first plurality of service providers different from the service provider platform, wherein the one or more first users are connected to the user within a social network of the service provider platform;
generating, based on the monitoring, a second transaction feed representing a second set of transactions conducted by one or more second users of the service provider platform with a second plurality of service providers different from the service provider platform;
a presentation of a third set of transaction conducted by the user and a recommendation selectable element;
in response to receiving a selection of the recommendation selectable elements, presenting a merged feed based on merging the first transaction feed and the second transaction feed;
determining one or more services to recommend to the user based on the first set of transactions and the second set of transactions;
launching a transaction flow to a signup process with a server associated with a particular service provider that provides the particular service, wherein the launching the transaction flow comprises providing a billing agreement associated with the particular service.

The recited limitations above set forth the process for providing service recommendations based on transactions of other users. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract idea (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as:
one or more hardware processors coupled to the non-transitory memory;
providing, one the user device, a user interface associated with a transaction recommendation application;
monitoring user interactions associated with the user interacting with an online social media platform associated with the service provider platform;
automatically modifying the merged feed displayed on the user interface, wherein the modifying comprises inserting one or more selectable elements into a presentation of the merged feed, wherein the one or more selectable elements are presented on the user interface in association with one or more transactions in the merged feed that correspond to the one or more services, but not other transactions in the merged feed;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite a processor and non-transitory memory, the elements are recited in the claims and disclosed in the specification with a high level of generality, such as being any of an internal hard drive, CD-ROM, etc. (specification: [0057]), and the processor of a general purpose computer (specification: [0068]). The interface is also disclosed with a very high level of generality, simply for imaging, pressure sensing of character entries, and user selections (specification: [0060]). The very high level of generality of the computing components show that they only serve to implement the abstract idea onto a computing environment. The modification of the user interface also only recites the insertion of a button so the user can select a service to initiate a transaction for, which is also shown in Fig. 6.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (monitoring transaction activities…, etc.), performing repetitive calculations (determining one or more services to recommend…, etc.), and storing and retrieving information in memory (generating a first transaction feed…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (non-transitory machine-readable medium) and independent claim 21 (method), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 8 and 21 remain only broadly and generically defined, with the functionality paralleling that of claim 1 (system). As such, claims 8 and 21 are rejected for at least similar rationale as discussed above.

Dependent claims 2-7, 9-14, and 22-26 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for determining services to recommend based on previous transactions of a group. Thus, each of claims 2-7, 9-14, and 22-26 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-7, 9-14, and 22-26 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 21.


Allowable Subject Matter
The claims are allowable over the prior art as indicated in the previous Office Action mailed on 9/22/2021.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625